Citation Nr: 0522632	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected dorso-lumbar strain, currently evaluated as 
noncompensably disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran was granted service connection for dorso-lumbar 
strain in a March 1953 rating decision; a 10 percent 
disability rating was assigned.  In a July 1958 rating 
decision, the veteran's disability rating was reduced to 
noncompensably disabling.  The Board denied restoration of 
the 10 percent rating in a September 1958 decision.

In December 2001, the RO received the veteran's claim for an 
increase in the disability rating assigned his dorso-lumbar 
strain.  In an April 2002 rating decision, the RO denied the 
claim.  The veteran disagreed with the April 2002 rating 
decision, and the appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in July 
2002.  

In connection with his appeal the veteran presented personal 
testimony at a videoconference hearing which was chaired by 
the undersigned Veterans Law Judge in September 2001, and he 
accepted such hearing in lieu of an in-person hearing before 
a Member of the Board.  See 38 C.F.R. § 20.700(e) (2004).  A 
transcript of the hearing is associated with the claims file.

In August 2003, the Board remanded this case for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued to deny the claim.  

The Board notes that in the August 2003 remand, a claim of 
entitlement to service connection for depression was referred 
to the RO.  The claim was raised by the veteran in the March 
2003 hearing.  It appears that no action has yet been taken 
on that claim.  Accordingly, the Board again refers the claim 
to the RO for any action deemed appropriate.


FINDING OF FACT

The medical evidence indicates that veteran's dorso-lumbar 
strain is asymptomatic; currently diagnosed arthritis, 
degenerative disc disease, and radicular symptoms are not 
medically associated with his service-connected dorso-lumbar 
strain.


CONCLUSION OF LAW

The criteria for a higher disability rating for a dorso-
lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5295 
(2002), 5237 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected dorso-lumbar strain.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Change in regulations

The rating criteria for disabilities of the spine were 
revised in August 2003, effective September 26, 2003, 
subsequent to the Board's remand.  The veteran has not been 
informed of the revised rating criteria.  Although the RO 
readjudicated the claim in a January 2005 SSOC, it did not 
provide the veteran a copy of the new regulations or 
specifically discuss them in its decision.  However, as will 
be addressed in more detail below, the Board finds that the 
veteran has not been prejudiced by this error.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  

In essence, this appeal is being decided based on medical 
evidence which attributes of all of the veteran's current low 
back symptomatology to non-service-connected causes rather 
than to the service-connected disability.  Notice provided to 
the veteran adequately informed him of this basis, and of the 
need to submit evidence that his symptoms are attributable to 
the service-connected disability.  

Because the medical evidence demonstrates that there is no 
current symptomatology attributable to the service-connected 
disability, the claim cannot be granted regardless of which 
version of the criteria are applied.  Under these 
circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2002 rating decision, by the June 2002 
statement of the case (SOC), and by the October 2002 and 
January 2005 SSOCs of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, a letter was sent to the veteran in 
January 2002, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant an increased disability 
rating; it enumerated the evidence already received; and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
January 2002 VCAA letter, the RO informed the veteran that 
the RO would "make reasonable efforts to help you get 
evidence necessary to support your claim.  We will try to 
help you get such things as medical records, employment 
records, or records from other Federal agencies.  You must 
give us enough information about these records so that we can 
request them from the agency or person who has them.  It's 
still your responsibility to make sure these records are 
received by us.  We will also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The January 2002 letter told the 
veteran to send "the name of the person, agency, or company 
who has records that you think will help us decide your 
claim; the address of this person, agency, or company; the 
approximate time frame covered by the records; and the 
condition for which you were treated, in the case of medical 
records.  If there are private medical records that would 
support your claim, you can complete, sign and return 
enclosed VA Form 21-4142, Authorization for Release 
Information, and we will request those records for you.  Use 
a separate form for each doctor or hospital where you were 
treated.  You can get these records yourself and send them to 
us."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The January 2002 letter requested that 
the veteran "tell us about any additional information or 
evidence that you want us to try to get for you."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) [a 
complying notice need not necessarily use the exact language 
of the regulation so long as that notice properly conveys to 
a claimant the essence of the regulation].  

The Board finds that the January 2002 letter properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
The Board notes that, even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  
That one year period has since elapsed.

The fact that the veteran's claim was then adjudicated by the 
RO in April 2002, prior to the expiration of the one-year 
period, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, codified at 
38 U.S.C.A. § 5102, 5103, made effective from November 9, 
2000, specifically addresses this matter and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini, 1 Vet. App. at 546 [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The veteran requested a VA examination when he filed his 
claim in December 2001, and he was afforded an examination in 
March 2002.  In response to the Board's August 2003 remand 
the veteran underwent VA examinations in January 2004 and 
December 2004, the results of which are reported below.  The 
RO also  obtained the veteran's service medical records and 
VA outpatient treatment records.  
The veteran has over the course of his increased rating 
claim, submitted numerous statements from private physicians.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  

The Board notes that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA), and 
he has submitted a copy of the SSA disability determination.  
However, there is no basis in the record for believing that 
SSA is in possession of additional records that would be 
supportive of the veteran's claim, and the veteran himself 
does not appear to so contend.  As noted, he has personally 
supplied VA with private records he deems pertinent, and in 
his March 2003 hearing, his representative stated that the 
veteran had no additional evidence to submit.  Accordingly, 
under these circumstances, a remand to inquire as to the 
existence of additional records in the possession of SSA 
would not avail the veteran or aid the Board's inquiry.   See 
Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal]. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  The veteran presented personal testimony 
at a videoconference hearing chaired by the undersigned 
Veterans Law Judge in September 2001.  The veteran's  
representative has also submitted written argument in his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004) [higher of two evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Revised regulations

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The amendment is effective September 26, 
2003.  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC 3-2000.  

The period on appeal is from December 2001 to present; 
therefore, the veteran's disability will be evaluated under 
both versions to determine which, if either, is more 
favorable.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is service-connected for dorso-lumbar strain.  
Under the former version of the rating schedule, Diagnostic 
Code 5295 specifically addressed lumbosacral strain.  The 
Board concludes that Diagnostic Code 5295 is the most 
appropriate code under the former rating schedule.  As will 
be explained in greater detail below, although the veteran 
also has diagnoses of arthritis and degenerative disc 
disease, these have been attributed to non-service-connected 
pathology, and the corresponding diagnostic codes are not 
appropriate.  

Under the current version of the rating schedule, Diagnostic 
Code 5237 addresses lumbosacral or cervical strain.  However, 
under the current version, all diagnoses except arthritis and 
intervertebral disc syndrome are evaluated under the same 
rating criteria.  As noted above, the diagnostic codes for 
arthritis (Diagnostic Code 5003) and degenerative disc 
disease (Diagnostic Code 5243) are not appropriate in the 
veteran's case.  Accordingly, the Board will apply Diagnostic 
Codes 5295 and 5237 below.

Specific schedular criteria

(i.)  The former schedular criteria

The veteran's service-connected dorso-lumbar strain is rated 
by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), which provides as follows.

5295 Lumbosacral strain:

40% Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion;

20% With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position;

10% With characteristic pain on motion;

0% With slight subjective symptoms only.

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002)

Words such as "slight," and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).  

It should also be noted that use of such terminology by VA 
examiners and other medical professionals, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2004).

(ii.)  The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004). 

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2004).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected dorso-lumbar strain, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  He essentially contends 
that all of his lumbar spine symptomatology is attributable 
to his service-connected dorso-lumbar strain, and is more 
severe than is contemplated by the currently assigned rating.  

Mittleider concerns

In addition to a dorso-lumbar strain, the veteran has been 
diagnosed with arthritis, degenerative disc disease, and 
radiculopathy of the lumbar spine.  These disorders are not 
service-connected.

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A critical question (and in fact, the primary 
question to be determined in connection with this appeal) is 
what if any non service-connected pathology contributes to 
the veteran's overall level of dorso-lumbar symptomatology, 
to include whether the evidence provides a sufficient basis 
for the Board to distinguish such symptoms.  This was the 
specific reason for the Board's August 2003 remand.   

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in January 2004 for the purpose of determining 
what portion of his lumbar spine symptomatology was 
attributable to the service-connected dorso-lumbar strain.  
Based on this evaluation, the examiner (J.P., M.D.) diagnosed 
only degenerative disc disease with significant facet 
hypertrophy and radicular-type symptoms of the right lower 
extremity.  Dr. J.P. included no current diagnosis with 
respect to dorso-lumbar strain.  In December 2004, the same 
examiner provided an addendum opinion.  Dr. J.P. determined, 
based on the January 2004 examination and a review of the 
veteran's medical history, that none of the veteran's current 
back pathology is attributable to the service-connected 
lumbar strain. 

This medical opinion is congruent with other evidence of 
record.  An addendum opinion to a March 2002 VA examination 
showed that in addition to the lumbar arthritis and 
neurological findings, the examiner found "[n]o other 
significant abnormalities."  The VA examiner found that the 
currently diagnosed lumbar arthritis was consistent with the 
veteran's age, and he found "no specific physical findings 
on examination or on x-ray to relate directly to his past 
history of back strain while on active duty in 1950."

Thus, it is the opinion of two VA examiners that the 
veteran's current back symptomatology is attributable to non-
service connected pathology, and that there is a lack of any 
current findings attributable to the service-connected dorso-
lumbar strain  In essence, these medical examiners concluded 
that the service-connected disability is currently 
asymptomatic, and none of the veteran's current lumbar spine 
symptoms can be attributed to it.  

Private medical reports from E.A., M.D. (March 2002 and April 
2003), and M.T. D.C. (August 2002) all address the veteran's 
current complaints and do not purport to relate his 
symptomatology to the service-connected dorso-lumbar strain.  

The Board has carefully reviewed the record for evidence in 
the veteran's favor.  
There is a May 2003 letter signed by a VA physician's 
assistant stating that the veteran has "had chronic ongoing 
low back pain with radiation down both his legs which he 
remembers started while [on] active duty."  The physician's 
assistant offered the opinion that the veteran "has a 
history of long standing back disease" and that "[i]t is 
possible as not that this could be related to his active duty 
service."
This opinion does not provide a diagnosis and does not 
clearly answer the critical question of whether the radicular 
current symptomatology is due to the service-connected lumbar 
strain.  Service connection is not currently in effect for 
lumbar radiculopathy or disc disease.  Indeed, the dorso-
lumbar strain is not specifically discussed in the opinion.  
Accordingly, the opinion of the physician's assistant is of 
relatively little probative value.  

The veteran is a retired podiatrist, and he is presumed 
competent to offer a medical opinion.  See Goss v. Brown, 9 
Vet. App. 109 (1996) [to qualify as an expert, a person need 
not be licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  He is certainly competent to describe his 
symptomatology.  However, he has not provided a persuasive 
explanation of his opinion that his current symptoms are "a 
progression" of his in-service dorso-lumbar strain 
(September 2001 hearing, page 7).  The January 2004 and 
December 2004 VA opinions were provided by an orthopedist, 
who included a reasonable and persuasive explanation for his 
conclusions.  The VA examiner found, in essence, that the in-
service injury was in the upper lumbar region, and the 
current disc disease affected primarily the lumbosacral 
region, i.e., L5-S1.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The January 2004 and December 2004 VA opinions are better 
reasoned than the veteran's opinion concerning his own 
disability.  Indeed, the veteran provided no cogent basis for 
his conclusion that his service-connected lumbar strain 
somehow transformed into disc disease.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  In addition, the 
Board places greater weight of probative value on the opinion 
of an orthopedist than it does of the veteran, who is a 
podiatrist.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  Finally, the Board is 
mindful of the veteran's own interest in the outcome of the 
claim, which may subjectively influence his opinion, 
notwithstanding his training as a health care provider.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999)

In summary, for the reasons stated immediately above the 
Board assigns the opinions of the two physicians greater 
weight of probative value than that of the veteran.  
Accordingly, the Board concludes that the veteran's current 
low back symptomatology is entirely attributable to his non-
service connected lumbar pathology.  

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a compensable rating.  In essence, 
as explained in detail immediately above, the veteran's 
service connected dorso-lumbar strain has been found by 
competent medical examiners to be asymptomatic.  Under the 
former version of the rating schedule, a 10 percent 
disability rating requires evidence of characteristic pain on 
motion.  While the veteran clearly experiences back pain, 
such symptoms have been medically attributed to non service-
connected causes.  Accordingly, the criteria for a 
compensable rating are not met.

Similarly, under the current version of the rating schedule, 
a 10 percent rating requires a showing that forward flexion 
of the thoracolumbar spine is limited to greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  As the veteran's 
back symptomatology, including limitation of motion, has been 
medically attributed to non-service connected causes, the 
criteria for a 10 percent or higher rating are not met.  

De Luca considerations 

Although the veteran has complained of pain associated with 
limited motion of his lumbar spine, the probative medical 
evidence attributes these symptoms to non-service-connected 
degenerative disc disease and arthritis.  Therefore, the 
Board finds that an increased rating based on additional 
functional impairment due to pain, weakness, fatigue or 
incoordination or lack or endurance is not warranted in this 
case, because the medical evidence clearly indicates that the 
service-connected disability is asymptomatic.  

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected dorso-
lumbar strain results in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard, 4 Vet. App. 384 (1993).  
In the event the veteran believes consideration of an 
extraschedular rating for his dorso-lumbar strain is in 
order, he may raise this matter with the RO.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected dorso-lumbar strain.  The 
benefit sought on appeal is accordingly denied.



	(CONTINUED ON NEXT PAGE)






ORDER

The criteria for a 10 percent or higher disability rating not 
having been met, the veteran's claim of entitlement to an 
increased evaluation for his dorso-lumbar strain is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


